        Case 3:14-cr-00069-SDD-EWD             Document 563   07/16/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                         14-69-SDD-EWD

WILBERT MATHES



                                            RULING

       This matter is before the Court on the Motion for Compassionate Release1 filed

by Defendant, Wilbert Mathes (“Mathes”). The Government has filed an Opposition2 to

this motion, to which Mathes filed a Reply.3 For the following reasons, Mathes’ motion

shall be denied.

I.     BACKGROUND

       Mathes is currently incarcerated at FCI Oakdale I following his convictions at trial

of numerous drug offenses. Mathes’ projected release date is June 21, 2037.5 Mathes’

Pre-Sentence Report (“PSR”) recounted the evidence presented at trial that he ran a

large-scale cocaine distribution network from August 2010 to July 2011,6 during which

time the organization received and distributed, or intended to distribute, 35 kilograms of

cocaine and one kilogram of crack.17



1
  Rec. Doc. No. 546.
2
  Rec. Doc. No. 555.
3
  Rec. Doc. No. 558.
5
  See BOP Inmate Locator, https://www.bop.gov/inmateloc/.
6
  Rec. Doc. No. 394, ¶¶ 1, 21-23, 26-27, 69.
17
   Id. at ¶ 58.
Document Number: 61114                                                                        1
        Case 3:14-cr-00069-SDD-EWD                Document 563         07/16/20 Page 2 of 8




        Based on Mathes’ significant criminal history, the drug trafficking conduct for

which he was convicted at trial, his leadership role in the organization, and the amount

of drugs involved, Mathes’ recommended sentencing guidelines range was 324 to 405

months imprisonment.18           Mathes received a low-end guidelines sentence of 324

months.19 Further, Mathes’ convictions were affirmed on appeal.20

        Mathes now moves for a reduction in sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), claiming that “the COVID-19 disaster and its deadly impact on FCI

Oakdale I” along with his “heightened risk of complications due to his age, gender,

ethnicity and health” amount to “extraordinary and compelling” reasons to reduce his

sentence.21 Mathes contends he is a “lifelong asthmatic, recently treated for sinus

related ear infections, conditions which place him at greater risk.”22 He also argues that

the sentencing factors in 18 U.S.C. § 3553 support his release because his offense was

non-violent, he poses a low risk of recidivism due to his age and leadership role in the

conspiracy, and he is committed to rehabilitation.23 Mathes claims that, if released, he

will reside with his aunt in Baton Rouge, Louisiana, who will ensure that he has medical

insurance and whose home is large enough for him to safely quarantine upon release.24

        The Government opposes Mathes’ motion, arguing that his health issues do not

constitute extraordinary and compelling reasons under the First Step Act for a reduction

in sentence, and he has failed to demonstrate that the Section 3553(a) factors support




18
   Sentencing Transcript, p. 50.
19
   Id. at 57.
20
   United States v. Mathes, 742 F. App’x 884 (5th Cir. 2018) (per curiam).
21
   Rec. Doc. No. 546-1 at 2.
22
   Id.
23
   Id. at 36-38.
24
   Rec. Doc. No. 558, pp.2-3.
Document Number: 61114                                                                        2
       Case 3:14-cr-00069-SDD-EWD         Document 563      07/16/20 Page 3 of 8




his release.

II.    LAW AND ANALYSIS

       A. Exhaustion of Remedies

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act on December 21, 2018, provides in pertinent part:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—

       (1) in any case—

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds that— (i) extraordinary and
       compelling reasons warrant such a reduction...

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission....

       There is no dispute that Mathes has exhausted his administrative remedies under

the First Step Act, and his motion is ripe for review. The Bureau of Prisons (BOP) has

confirmed that, on April 8, 2020, Mathes submitted a request that the warden “bring a

motion on the defendant’s behalf” as required by 18 U.S.C. § 3582(c)(1)(A). The request

was subsequently denied by the warden. Because 30 days have elapsed since the

request was received by the warden, it is undisputed that Mathes has exhausted his

administrative remedies as required by the statute.




Document Number: 61114                                                                    3
       Case 3:14-cr-00069-SDD-EWD           Document 563      07/16/20 Page 4 of 8




       B. Extraordinary and Compelling Reasons

       28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of

title 18, shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific examples.

       The Sentencing Guidelines policy statement appears at § 1B1.13 and provides

that the Court may grant release if “extraordinary and compelling circumstances” exist,

“after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable,” and the Court determines that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

Additionally, in application note 1 to the policy statement, the Commission identifies the

“extraordinary and compelling reasons” that may justify compassionate release. The

note provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant
          meets the requirements of subdivision (2) [regarding absence of danger
          to the community], extraordinary and compelling reasons exist under
          any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

          (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include metastatic
          solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia.

          (ii) The defendant is—

          (I) suffering from a serious physical or medical condition,
          (II) suffering from a serious functional or cognitive impairment, or
          (III) experiencing deteriorating physical or mental health because of
          the aging process, that substantially diminishes the ability of the
Document Number: 61114                                                                          4
          Case 3:14-cr-00069-SDD-EWD              Document 563        07/16/20 Page 5 of 8




              defendant to provide self-care within the environment of a
              correctional facility and from which he or she is not expected to
              recover.

          (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health
              because of the aging process; and (iii) has served at least 10 years or
              75 percent of his or her term of imprisonment, whichever is less.

          (C) Family Circumstances.—

              (i) The death or incapacitation of the caregiver of the defendant’s
              minor child or minor children.
              (ii) The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the
              spouse or registered partner.

          (D) Other Reasons.—As determined by the Director of the Bureau of
              Prisons, there exists in the defendant’s case an extraordinary and
              compelling reason other than, or in combination with, the reasons
              described in subdivisions (A) through (C).

Generally, the defendant has the burden to show circumstances meeting the test for

compassionate release.27

          The Court finds that Mathes has failed to present evidence of extraordinary and

compelling reasons to justify his requested relief. Mathes has presented no evidence

that he is terminally ill; is suffering from a serious physical or medical condition; is

suffering from a serious functional or cognitive impairment; is experiencing deteriorating

physical or mental health because of the aging process; or is experiencing dire family

circumstances.”28 However, the Court acknowledges that, if an inmate has a chronic

medical condition that has been identified by the Centers for Disease Control and

Prevention (“CDC”) as elevating the inmate’s risk of becoming seriously ill from COVID-

19, that condition may satisfy the standard of “extraordinary and compelling reasons”

27
     United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019)(emphasis added).
28
     See United States v. Clark, 2020 WL 1557397, *4 (M.D. La. Apr. 1, 2020).
Document Number: 61114                                                                            5
          Case 3:14-cr-00069-SDD-EWD              Document 563        07/16/20 Page 6 of 8




where such a condition is found to “substantially diminish[] the ability of the defendant to

provide self-care within the environment of a correctional facility,” even if that condition

would not have constituted an “extraordinary and compelling reason” absent the risk of

COVID-19.29

          Mathes contends he is at a heightened risk to contract COVID-19 because he

has asthma and is a 44-year-old African American male housed at Oakdale, a prison

which has inarguably been a hotspot for the virus. Indeed, the CDC has listed moderate

to severe asthma as a condition that might result in an increased risk of contracting

COVID-19.30         However, while Mathes presents news articles and general opinion

documents from purported medical and prison experts around the country regarding the

risk of COVID-19 in prison settings,31 Mathes has not offered a single medical record

confirming his purported medical condition or establishing that it is of such nature that it

is not being adequately treated and managed by the BOP.32 Additionally, at 44 years

old, Mathes’ age does not place him at an increased risk as the CDC lists being aged

65 and older as the risk factor.33           Further, this Court has rejected similar “fear of

contracting” arguments, in cases where actual medical evidence was provided, in United

States v. Clark35 and United States v. Alexander.36 Indeed, “[t]he Court cannot release



29
     See U.S.S.G. § 1B1.13, comment. (n.1(A)(ii)(I)).
30   See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html?
31
   See Rec. Doc. No. 562.
32
   Although Mathes’ PSR indicated that he suffered from asthma, the PSR also indicated this claim was
unverified. See Rec. Doc. No. 394, ¶ 92.
33
   See Centers for Disease Control, “At Risk for Severe Illness,” available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited May 18, 2020) (identifying only moderate to severe asthma as being a risk factor).
35
   2020 WL 1557397, *4-*5 (citing United States v. Gileno, 2020 WL 1307108 (D. Conn. Mar. 19, 2020);
United States v. Eberhart, 2020 WL 1450745 (N.D. Cal. Mar. 25, 2020)).
36
   2020 WL 2468773 (M.D. La. May 13, 2020).
Document Number: 61114                                                                                  6
        Case 3:14-cr-00069-SDD-EWD             Document 563        07/16/20 Page 7 of 8




every prisoner at risk of contracting COVID-19 because the Court would then be

obligated to release every prisoner.”37

       The Court also acknowledges the effects of COVID-19 pandemic and the

heightened risk at the Oakdale facilities. However, the Government presented evidence

of significant efforts being undertaken at Oakdale to respond to the pandemic and to

identify inmates eligible for release42 pursuant to Attorney General William Barr’s

memorandum instructing the BOP to maximize transfer to home confinement “all

appropriate inmates held at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly

situated BOP facilities where COVID-19 is materially affecting operations.”43                  The

Government also maintains that, while incarcerated, Mathes has access to medical care,

screening, and sanitation supplies, and his “community is now relatively virus-free.”44

       Even if Mathes had provided medical documentation to support his claims, the

Court finds that he has failed to demonstrate that he would not pose a danger to the

community if released. Although Mathes argues his crime was non-violent45 and he has

been identified as having a low risk of recidivism,46 these claims are readily undermined

by Mathes’ criminal history as documented by his PSR.47 Indeed, the PSR demonstrates

that Mathes has a long and violent criminal history, including convictions and juvenile

adjudications for attempted second degree murder, illegal use of a weapon, and first

degree robbery. Mathes’ history reveals his propensity to swiftly return criminal activity


37
   United States v. Wright, 2020 WL 1976828, *5 (W.D. La. Apr. 24, 2020).
42
   See Rec. Doc. No. 555-1.
43
   See Memorandum from Attorney General William Barr to Director of Bureau of Prisons, Increasing Use
of Home Confinement at Institutions Most Affected by COVID-19 (April 3, 2020), available at
https://www.justice.gov/file/1266661/download (last visited 4/20/2020).
44
   Rec. Doc. No. 555, p. 20.
45
   Rec. Doc. No. 546-1, p. 31.
46
   Rec. Doc. No. 558-1, p. 3.
47
   Rec. Doc. No. 394.
Document Number: 61114                                                                               7
        Case 3:14-cr-00069-SDD-EWD                Document 563         07/16/20 Page 8 of 8




after being released from confinement. The drug trafficking operation offense for which

he is currently incarcerated was in operation within three months of being released on

parole from his marijuana conviction. Likewise, the marijuana offense was committed

while on parole for a robbery offense, which was committed while on parole for illegal

use of a weapon. These reasons supported Mathes’ detention pending trial after failing

to rebut the presumption that “no condition will reasonably assure the defendant’s

appearance and the safety of the community.”48 Notably, the factors that this Court must

consider in determining whether Mathes is dangerous on the present motion are the

same as those relevant to the pre-trial detention decision,49 and nothing presented by

Mathes on this motion alters this determination. For the same reasons, the Court finds

that the sentencing factors set forth in 18 U.S.C. § 3553(a), “to the extent that they are

applicable,”53 weigh heavily against releasing Mathes because even an eligible

defendant may be denied release based on, inter alia, his criminal history and the

seriousness of his crimes.54

        Accordingly, Mathes’ Motion for Compassionate Release55 is DENIED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on July 16, 2020.


                                                  S
                                            CHIEF JUDGE SHELLY D. DICK
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA


48
   Rec. Doc. No. 44, p. 2.
49
   See U.S.S.G. § 1B1.13 (2); 18 U.S.C. § 3142(g).
53
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (affirming denial of compassionate release
despite defendant’s eligibility); 18 U.S.C. § 3582(c)(1)(A); U.S.S.G § 1B1.13, p.s.
54
   Id. at 693-694.
55
   Rec. Doc. No. 546.
Document Number: 61114                                                                                   8
